Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brandon Cody Kihega, Appellant                        Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-12-00078-CR        v.                          11F0408-102).        Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Brandon Cody Kihega, pay all costs of this appeal.




                                                      RENDERED JANUARY 11, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk